Citation Nr: 1746393	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1973 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

A bilateral foot disability is not etiologically related to his active service, and arthritis of the feet was not present to a compensable degree within one year of separation from active service.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by active service, the incurrence or aggravation of arthritis of the feet during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a bilateral foot disability that is related to his active service.  Specifically, the Veteran has reported that he injured his feet when he fell during night maneuvers and injured his feet and back.  He reported that he has continued to experience foot pain since the injury during active service.  

Service treatment records (STRs) show that at a December 1976 periodic examination the Veteran reported that his feet hurt as a result of small cuts.  He also checked "yes" to the question of whether he experienced foot trouble on his Report of Medical History.  However, the Veteran's lower extremities were noted to be clinically normal upon examination at that time and there was no diagnosis of a foot disability made.  In August 1977, the Veteran was afforded a separation examination.  At that time, the Veteran did not indicate that he was experiencing any problems with his feet.  The Veteran's lower extremities were found to be clinically normal upon examination and there is no indication from the examination report that the Veteran had a foot disability at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment from the Sharp Medical Group and the San Diego Medical Group.  A review of the treatment notes of record shows that in May 2010, the Veteran reported with right foot pain for the past day.  At that time, the examiner diagnosed right hallux limitus.  There is no indication that the Veteran reported that he had experienced foot pain since service at the time of the May 2010 visit with his private treatment provider.  In December 2012, the Veteran was seen by his private treatment provider with reports of right foot pain that he said had been present since his active service.  He reported that he sustained an injury to his feet after falling from a mountain.  X-rays taken at that time revealed degenerative disease in the first metatarsophalangeal (MTP) joint.  The examiner diagnosed hallux limitus of the right first MTP joint and arthritis in the MTP joint.  

At a March 2012 VA examination, the Veteran reported a gradual onset of right toe pain correlated with rigorous training and work activities.  X-rays revealed mild arthritis in the right first MTP joint.  The examiner diagnosed hallux rigidus.  The examiner opined that the Veteran's foot disability was less likely as not incurred in or caused by service.  In this regard, the examiner noted that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's feet, such as fracture, chondral injury, ligament or tendon tear, or dislocation.  The examiner noted that in the absence of such findings, a posttraumatic or chronic inflammatory process was less likely.  Additionally, the examiner noted that the Veteran was on active duty for less than 10 years and as a result, any microtrauma the Veteran sustained during active service, even when considered in the aggregate, would not be sufficient to initiate and sustain a posttraumatic or chronic inflammatory process as the medical literature suggested that a 10 year exposure was the threshold value of such.  Further, the examiner noted that the X-rays of the Veteran's feet did not reveal any advanced degenerative changes and therefore, were inconsistent with a posttraumatic process.    

The Board finds that the March 2012 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not submitted any medical evidence to the contrary.  As such, the March 2012 VA examination and opinion report is the most probative evidence of record.

Of record are December 2012 and February 2016 statements made by the Veteran in which he explained that his foot problems stemmed from training exercises in Okinawa, Japan.  Also of record is testimony presented by the Veteran at his May 2017 Board hearing.  At that hearing, the Veteran testified that he hurt his feet falling off a 10 foot cliff during night maneuvers undertaken while preparing to go to Vietnam.  The Veteran explained that he did not receive treatment while in service but rather self-treated with Advil.  The Veteran stated that he definitely remembered experiencing pain in his feet while in service and that he has intermittently had the same sort of pain ever since separation.  The Veteran noted that his foot pain worsened as he got older.  The Board finds the Veteran competent to testify as to the foot pain he has experienced and finds his testimony and statements to be credible.  

However, while the Veteran is competent to report observable symptoms, he is not competent to provide an opinion linking his diagnosed right foot disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Additionally, while the Veteran has been diagnosed with arthritis in the first MTP joint of the right foot, there is no indication that arthritis was present to a compensable degree within one year of the Veteran's separation from active service.  Therefore, presumptive service connection is no applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral foot disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


